`DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9 March 2022 have been fully considered but they are not persuasive.
Applicant argues with respect to claims 1 and 16 that Shinohara (US 2010/0187581 A1) does not teach a charge conversion circuit that converts the signal charge of the first polarity into a signal voltage, wherein the photoelectric conversion unit includes: a first semiconductor region of a first conductivity type that is provided in a surface side of a semiconductor substrate and in which carriers of the first polarity are major carriers, a second semiconductor region of a second conductivity type that is provided in the surface side of the semiconductor substrate so as to be spaced apart from the first semiconductor region and in which carriers of a second polarity that is different from the first polarity are major carriers, a third semiconductor region of the first conductivity type that is provided at a first depth that is deeper than a depth at which the second semiconductor region is provided, a fourth semiconductor region of the second conductivity type that is provided at a second depth that is deeper than a depth at which the third semiconductor region is provided and overlaps the second semiconductor region in a plan view, and a fifth semiconductor region of the first conductivity type that is provided at a third depth that is deeper than a depth at which the fourth semiconductor region is provided, and wherein the third semiconductor region and the fifth semiconductor region overlap the first semiconductor region, the second semiconductor region, and the fourth semiconductor region in the plan view” see page 6 of Applicant’s Remarks filed 9 March 2022. 
However, Examiner respectfully disagrees. In another mapping of claim elements wherein the signal charge of the first polarity corresponds to the first semiconductor region in which carriers of the first polarity are major carriers:  Shinohara teaches wherein the photoelectric conversion unit includes a first semiconductor region of a first conductivity type that is provided in a surface side of a semiconductor substrate and in which carriers of the first polarity are major carriers (n-type drain diffusion region 511; paragraph 0099 and Fig. 5),
a second semiconductor region of a second conductivity type that is provided in the surface side of the semiconductor substrate so as to be spaced apart from the first semiconductor region and in which carriers of a second polarity that is different from the first polarity are major carriers (p-type surface layer 510; paragraph 0099 and Fig. 5),
a third semiconductor region of the first conductivity type that is provided at a first depth that is deeper than a depth at which the second semiconductor region is provided (n-type epitaxial region 503; paragraph 0099 and Fig. 5),
a fourth semiconductor region of the second conductivity type that is provided at a second depth that is deeper than a depth at which the third semiconductor region is provided and overlaps the second semiconductor region in a plan view (p-type buried layer 502; paragraph 0099 and Fig. 5), and
a fifth semiconductor region of the first conductivity type that is provided at a third depth that is deeper than a depth at which the fourth semiconductor region is provided (n-type silicon substrate 501; paragraph 0105), and
wherein the third semiconductor region and the fifth semiconductor region overlap the first semiconductor region, the second semiconductor region, and the fourth semiconductor region in the plan view (see Fig. 5 wherein n-type epitaxial region 503 and n-type silicon substrate 501 overlap the corresponding regions).  Thus, the claims remain rejected as anticipated by Shinohara. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara (US 2010/0187581 A1).
Claim 1, Shinohara teaches a photoelectric conversion device (image sensor; se abstract and Fig. 5) comprising:
a photoelectric conversion unit that generates a signal charge of a first polarity in response to incident light (photodiode portion; paragraph 0099 and Fig. 5); and
a charge conversion circuit that converts the signal charge of the first polarity (electrons are stored as signal charge; paragraph 0101) into a signal voltage (floating diffusion of paragraph 0099 inherently converts charge to voltage),
wherein the photoelectric conversion unit includes:
a first semiconductor region of a first conductivity type that is provided in a surface side of a semiconductor substrate and in which carriers of the first polarity are major carriers (n-type drain diffusion region 511; paragraph 0099 and Fig. 5),
a second semiconductor region of a second conductivity type that is provided in the surface side of the semiconductor substrate so as to be spaced apart from the first semiconductor region and in which carriers of a second polarity that is different from the first polarity are major carriers (p-type surface layer 510; paragraph 0099 and Fig. 5),
a third semiconductor region of the first conductivity type that is provided at a first depth that is deeper than a depth at which the second semiconductor region is provided (n-type epitaxial region 503; paragraph 0099 and Fig. 5),
a fourth semiconductor region of the second conductivity type that is provided at a second depth that is deeper than a depth at which the third semiconductor region is provided and overlaps the second semiconductor region in a plan view (p-type buried layer 502; paragraph 0099 and Fig. 5), and
a fifth semiconductor region of the first conductivity type that is provided at a third depth that is deeper than a depth at which the fourth semiconductor region is provided (n-type silicon substrate 501; paragraph 0105), and
wherein the third semiconductor region and the fifth semiconductor region overlap the first semiconductor region, the second semiconductor region, and the fourth semiconductor region in the plan view (see Fig. 5 wherein n-type epitaxial region 503 and n-type silicon substrate 501 overlap the corresponding regions).  

Claim 2, Shinohara further teaches wherein impurity concentrations of the third semiconductor region and the fifth semiconductor region are lower than an impurity concentration of the first semiconductor region (see paragraph 0105 for doping concentration descriptions).
Claim 15, Shinohara further teaches wherein the charge conversion circuit is of a charge integration type (the charge conversion circuit is a floating diffusion, paragraph 0099).
 
Claim 16, Shinohara teaches a photoelectric conversion device (image sensor; see abstract and Fig. 5) comprising:
a photoelectric conversion unit that generates a signal charge of a first polarity in response to incident light (photodiode portion; paragraph 0099 and Fig. 5); and
a charge conversion circuit that converts the signal charge of the first polarity (electrons are stored as signal charge; paragraph 0101) into a signal voltage (floating diffusion of paragraph 0099 inherently converts charge to voltage),
wherein the photoelectric conversion unit includes:
a first semiconductor region of a first conductivity type that is provided in a surface side of a semiconductor substrate and in which carriers of the first polarity are major carriers (n-type drain diffusion region 511; paragraph 0099 and Fig. 5),
a second semiconductor region of a second conductivity type that is provided in the surface side of the semiconductor substrate so as to be spaced apart from the first semiconductor region and in which carriers of a second polarity that is different from the first polarity are major carriers (p-type surface layer 510; paragraph 0099 and Fig. 5),
a third semiconductor region of the first conductivity type that is provided at a first depth that is deeper than a depth at which the second semiconductor region is provided (n-type epitaxial region 503; paragraph 0099 and Fig. 5),
a fourth semiconductor region of the second conductivity type that is provided at a second depth that is deeper than a depth at which the third semiconductor region is provided and overlaps the second semiconductor region in a plan view (p-type buried layer 502; paragraph 0099 and Fig. 5), and
wherein the third semiconductor region overlaps the first semiconductor region, the second semiconductor region, and the fourth semiconductor region in the plan view (see Fig. 5 wherein n-type epitaxial region 503 overlaps the corresponding regions).

Claim 18, Shinohara further teaches an imaging system (see Fig. 12) comprising:
the photoelectric conversion device according to claim 1 (see analysis of claim 1, above); and
a signal processing unit that processes a signal output from the photoelectric conversion device (output digital signal is subjected to computational operations by signal processor 1207; paragraph 0117 and Fig. 12).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Batkilin (US 2014/0086394 A1).
Claim 17, Shinohara teaches the photoelectric conversion device according to claim 1 but is silent regarding a scintillator that converts a radioactive ray into a visible light,
wherein the photoelectric conversion unit generates the signal charge based on the visible light received from the scintillator.
Batkilin teaches a scintillator (scintillator layer 102; paragraph 0032 and Fig. 1) that converts a radioactive ray into a visible light (scintillator 102 converts X-ray energy into visible light; paragraph 0034),
wherein the photoelectric conversion unit generates the signal charge based on the visible light received from the scintillator (detectable radiation is detected by imaging sensors 106 of camera array 104; paragraph 0040).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Batkilin with that of Shinohara in order to allow an image sensor to detect light outside the visible range and to correct for geometric distortion during the imaging process (see paragraph 0042 of Batkilin).

Claim 20, Shinohara in view of Batkilin teaches a radioactive ray imaging system comprising:
the photoelectric conversion device according to claim 17 (see analysis of claim 17, above); and 
Batkilin further teaches a control device that processes an image signal obtained at the photoelectric conversion device (captured images are stored for further processing by internal computer 120; paragraph 0040 and Fig. 1). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Muto (US 2017/0359540 A1).
Claim 19, Shinohara teaches a movable object (camera and portable apparatus; paragraph 0005) comprising:
the photoelectric conversion device according to claim 1 (see analysis of claim 1, above); but is silent regarding:
a distance information acquisition unit that acquires distance information on a distance to an object,
from a parallax image based on signals from the photoelectric conversion device; and
a control unit that controls the movable object based on the distance information.
Muto teaches a movable object (moving body; paragraph 0175) comprising a photoelectric conversion device (imaging system 600; paragraph 0175); 
a distance information acquisition unit (distance obtaining unit 616; paragraph 0175) that acquires distance information on a distance to an object, from a parallax image based on signals from the photoelectric conversion device (“distance obtaining unit 616 configured to calculate a distance to a target object on the basis of the calculated parallax;” paragraph 0175); and
a control unit that controls the movable object based on the distance information (“control ECU 630 is an example of a moving body control unit configured to control the moving body on the basis of distance information;” paragraph 0176).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Muto with that of Shinohara in order to improve an accuracy of focusing (paragraph 0177 of Muto) as well as to avoid a collision between an object and the movable object (see paragraph 0176 of Muto).

Allowable Subject Matter
Claims 9, 12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the structure of the third, fourth, fifth, sixth, and seventh semiconductor regions, especially the definitions of the outer edges of the third and fifth semiconductor regions as required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-8, 10, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696